Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spring 20 (page 9, line 5) and upper opening 26s (page 9, line 26).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The terminology “the filter block 18” on page 22, line 4 should read “the absorbent block 18” if referring to the same element (page 9, line 5).
  The terminology “the filtering block 18” on page 22, lines 16-17 should read “the absorbent block 18” if referring to the same element (page 9, line 5).

Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the presence of legal phraseology, “said” in line 6.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  “the upper face” of line 3 should read “an upper face” for clarity of antecedence.  Appropriate correction is required.
Claims 12, 13 and 17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For the purpose of compact prosecution, claims 12 and 13, and 17 are examined with the interpretation that they depend upon the device of claim 1.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant applicant, “mechanism” is interpreted as any structure capable of introducing fingers into containers and introducing said containers into respective vials (specification, page 17, lines 28-34).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the buffer has “a lower face”. Since “a planar face” was established in claim 1, it is unclear if the “lower face” of claim 4 is the same or different from the “planar face” of claim 1.
Regarding claim 8, claim 8 recites the limitation "the foam block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, 
Regarding claim 11, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Claim 11 appear to contain idiomatic language (e.g. “on the one hand…on the other hand”).
Regarding claim 14, claim 14 recites “capture devices” (plural) in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites “these” in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what elements “these” is referring to. Claims 15-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites “said capture device” in line 13. Since “capture devices” was established in line 8, it is unclear if the “said capture device” of line 13 is the same or different from the “capture devices” of claim line 8. Claims 15-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, the phrase "preferably" in the last sentence renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, claim 15 recites “lower and upper openings” in lines 3-4. Since “lower and upper openings” were established in claim 14, lines 9-10, it is unclear if the openings of claim 15 is the same or different from the openings of claim 14. Claim 16 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 17, 
Regarding claim 17, claim 17 recites “the position of maximum introduction” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase "preferably" in step c) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 14, claim limitation “mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the function of the mechanism (page 17, lines 28-34) and is silent on what structure contributes to the mechanism. The drawings point to the mechanism 55 in Fig. 7, however, there is no structure depicted to perform the entire function of the claim. Thus, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Regarding claim 14, claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely recites the function of the mechanism (page 17, lines 28-34) and is silent on what structure contributes to the mechanism. The drawings point to the mechanism 55 in Fig. 7, however, there is no structure depicted to perform the entire function of the claim. Thus, the disclosure is devoid of any structure that performs the function in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8-13  are rejected under 35 U.S.C. 103 as being unpatentable over Karkouche (US 20110159533 A1) in view of Zucholl (DE 19608372 A1).
Regarding claim 1, Karkouche teaches a device for capturing biological particles in suspension in a liquid medium (Fig. 1; abstract), the device having: a container (Fig. 1, element 101) that is open via a lower opening (Fig. 1 shows lower opening towards element 102); a filter membrane (102) fixed on the container in such a way as to close the lower opening; and inside the container: an absorbent block (103) able to absorb said liquid medium when it is in contact with said liquid medium (paragraph [0066]); and a spring (108) designed to impede the expansion and/or movement of the absorbent block away from the lower opening of the container (the “spring” is interpreted as any elastic material; paragraph [0061] and Fig. 1 teaches a bearing means 108 made of an elastomer, which impedes movement or expansion of the absorbent block 103 away from the lower opening of the container).
Karkouche fails to teach a buffer made of a porous foam and having a planar face resting on the filter membrane and the absorbent block resting on the buffer.
Zucholl teaches a filtering device (abstract) comprising a buffer (Fig. 2, element 16) made of a porous foam (paragraph [0007], “elastic, open-pored foam”) having a planar face (interpreted as the lower planar side of element 16 facing element 6) resting on a filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche to incorporate the teachings of Zucholl to provide a buffer made of a porous foam and having a planar face resting on the filter membrane, wherein the absorbent block is resting on the buffer. Doing so would utilize known constructions of filters that would have a reasonable expectation of successfully preventing components inside the container from becoming loose and thus improving the effect of the filter membrane as taught by Zucholl. 
Regarding claim 2, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl fail to explicitly teach the device in which the thickness of the buffer, measured along the axis X, is greater than 1 mm and less than 4 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to provide the thickness of the buffer, measured along the axis X, greater than 1 mm and less than 4 mm. One of ordinary skill in the art would be motivated to provide an optimal thickness of the buffer to properly fit within the container while providing sufficient space for the absorbent block and spring to fit properly, doing so would allow for proper functioning of the device.
Regarding claim 4, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl teach the device in which the buffer has a lower face with a shape complementary to the upper face of the filter membrane (Zucholl, Fig. 2 discloses the buffer 16 having a lower face complementary with an upper face of a filter membrane 6).
Regarding claim 5, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl teach the device in which the buffer is in contact with more than 80% of an upper face of the filter membrane (Zucholl, Fig. 2 discloses the buffer 16 in contact with more than 80% of an upper face of a filter membrane 6).
Regarding claim 6, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl further teaches the device having a limit stop (Karkouche, Fig. 1, element 104, “piston”) capable of impeding the movement of the spring (108) away from the lower opening of the container (Fig. 1).
Regarding claim 8, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl further teaches the device in which the foam block (Karkouche, Fig. 1; interpreted as the absorbent block 103) is shaped in such a way that, in a position in which it is housed inside the container, it is compressed by the wall of the container (Figs. 5-6 show the absorbent block 103 compressed by the wall of the container).
Regarding claim 9, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl the device in which the average pore size of the filter membrane is greater than one micron and/or less than 25 microns (Karkouche, 
Regarding claim 10, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl the device in which the container is a tube of axis X opening out at lower and upper ends via lower and upper openings, respectively (Karkouche, Fig. 1), the spring being able to impede the expansion and/or movement of the absorbent block toward the upper end of the tube (Fig. 1 shows element 108 impeding the expansion or movement of the absorbent block 103).
Regarding claim 11, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl fail to explicitly teach the device in which the difference between the greatest transverse dimensions of the upper opening of the tube, on the one hand, and of the buffer, on the other hand, is greater than 0.2 mm and less than 4 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to provide the difference between the greatest transverse dimensions of the upper opening of the tube, on the one hand, and of the buffer, on the other hand, is greater than 0.2 mm and less than 4 mm. One of ordinary skill in the art would be motivated to provide an optimal transverse dimension of the upper opening of the tube and the buffer to properly allow the buffer to be inserted easily into the tube. Doing so would allow for sufficient clearance that would improve the ability of the buffer to be inserted into the tube during operation or set up.

Regarding claim 12, Karkouche in view of Zucholl teach all of the elements of the capture device of claim 1. Karkouche further teaches a method for capturing biological particles in suspension in a liquid medium, by means of the capture device of claim 1, said method having the following steps:
 i) immersing the filter membrane of the container of said capture device in the liquid medium (paragraph [0108]); 
ii) maintaining the container in position for a duration that is sufficient to retain, on the filter membrane of said capture device, particles contained in a flow of liquid medium entering the container and generated by the absorption of said liquid medium by the absorbent block of said capture device (paragraph [0109]);
 iii) withdrawing the container from the liquid medium (paragraph [0131]) and, optionally, applying the filter membrane to an analysis substrate (paragraph [0135]).
Regarding claim 13, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl teach the method in which the container is a tube of axis X, opening out at lower and upper ends via lower and upper openings, respectively (Fig. 1), and in which, in step i), the lower end of the tube is immersed in the liquid medium, the upper end of said tube being kept above the surface of the liquid medium (Figs. 5-6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karkouche in view of Zucholl as applied to claim 1 above, and further in view of Parton (US 5905038 A). 
Regarding claim 3, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. While Zucholl teaches the buffer is an elastic, open-pored foam (paragraph [0007]), Karkouche in view of Zucholl fail to explicitly teach the device in which the buffer is made of polyurethane.
Parton teaches an apparatus for filtering microorganisms from a sample (Fig. 1; abstract) comprising a filter membrane (24) and buffer (26). Parton teaches the buffer is made of polyurethane (column 2, lines 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to incorporate the teachings of Parton to provide the buffer made of polyurethane. Doing so would utilize well-known materials for foams that would have a reasonable expectation of successfully absorbing liquid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karkouche in view of Zucholl as applied to claim 1 above, and further in view of Yamaguchi (US 20110074451 A1).
Regarding claim 7, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. Karkouche in view of Zucholl fail to teach the device in which the spring is a block of elastic foam.
Yamaguchi teaches a particle measuring apparatus (abstract) comprising a spring (Fig. 5, element 46). Yamaguchi teaches the spring is a block of elastic foam to prevent movement or vibration (paragraph [0078]).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karkouche in view of Zucholl and further in view of Tajima (EP 1972945 A1).
Regarding claim 14, Karkouche in view of Zucholl teaches all of the elements of the capture device as claimed in claim 1. Karkouche teaches an analysis apparatus having: a vial rack (paragraph [0155], “sample rack”); a container support (paragraph [0154], “platform”); a finger holder (Fig. 5, element 111) having a finger (107). Karkouche teaches introducing the finger of the finger holder into containers of capture devices (paragraph [0104]) as claimed in claim 1, each of these opening out, at lower and upper ends, via lower and uppers openings (Fig. 5), respectively, and being arranged on the container support, in such a way as to constitute a container rack (Fig. 10), the finger having a lower end which, after formation of the container rack, is in contact with a spring (108) of said capture device, in such a way that said spring is in contact with the absorbent block (103) of said capture device, said absorbent block is in contact with the buffer of said capture device (see modified Karkouche regarding claim 1), and said buffer is in contact with the filter membrane of said capture device (see modified Karkouche regarding claim 1), introduce said containers, arranged on the container support, into respective vials arranged on the vial rack (paragraph [0155]), or withdraw said containers 
Karkouche in view of Zucholl fail to teach the analysis apparatus having a finger holder having multiple fingers and a mechanism.
Tajima teaches a bellows type dispensing apparatus (abstract; Fig. 3) comprising a mechanism (10) capable of introducing a finger (Fig. 8, element 77) into containers (Fig. 8, element 71) and introducing the containers into respective vials arranged on a vial rack (Fig. 3; paragraph [0086]). Tajima teaches an embodiment utilizing a finger holder (Fig. 12, element 143) multiple fingers (Fig. 12, element 120a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to incorporate the teachings of Tajima to provide the analysis apparatus with a finger holder having multiple fingers and a mechanism capable of performing the claimed functions. Doing so would improve automation and throughput of analysis by allowing for multiple analysis procedures to be performed in parallel, as taught by Tajima.  
Note that functional recitations that describe the mechanism are interpreted as intended uses of the claimed analysis apparatus and are given patentable weight to the extent which effects the structure of the apparatus. The functional recitations that describe the mechanism do not further structurally limit the instant claim.
Note that the limitation of a rack of analysis substrates is claimed as optional and is interpreted as not being required in the structure of the analysis apparatus.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karkouche in view of Zucholl and further in view of Sprenkels et al. (US 20110123977 A1, hereinafter “Sprenkels”).
Regarding claim 17, Karkouche in view of Zucholl teach all of the elements of the capture device as claimed in claim 1. Karkouche further teaches a method for preparing a sample intended for biological analysis, in particular cytological analysis (paragraph [0164]), said method having the following steps: 
a) obtaining at least one vial containing a liquid medium containing biological particles, and arranging said vial in a vial rack of an analysis apparatus as claimed in any one of the four immediately preceding claims (paragraph [0155] teaches installing containers containing biological samples into a sample rack); 
b) independently of step a), arranging a capture device as claimed in claim 1 on a container support of said analysis apparatus (paragraph [0154] and Fig. 10 teaches capture devices arranged on a plate, wherein the plate comprises recesses intended to receive the capture devices); 
c) preferably, after step b), introducing a finger of a finger holder of said analysis apparatus through an upper opening of the container of the capture device (paragraph [0104] teaches piston 104 is inserted into the inside of the tube 101), the finger being configured in such a way that, in the position of maximum introduction of the finger into the container, the buffer contained in the container is in contact with the filter membrane fixed on said container (Karkouche, Fig. 5 teaches the piston 104 configured so that the absorbent block 103 is in contact with the filter membrane; the capture device of Karkouche in view of Zucholl is 
d) introducing the filter membrane of the container into said vial and maintaining the container in position for a duration that is sufficient for the absorbent block of the capture device to absorb said liquid medium entering the interior of the container through the filter membrane of the capture device (paragraphs [0107]-[0109]); 
e) withdrawing the container from the vial (paragraph [0131]); 
f) recovering biological particles retained on the filter membrane by: applying the filter membrane to an analysis substrate (paragraph [0135]), then increasing the pressure inside the container in such a way as to create a flow of liquid medium exiting the container through the filter membrane (paragraph [0133]).
Karkouche in view of Zucholl fail to teach the step of holding the container out of the vial for a waiting period of more than 5 seconds of step f) and wherein the analysis substrate is arranged on an analysis substrate rack of the analysis apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to provide the step of recovering biological particles retained on the filter membrane by holding the container out of the vial for a waiting period of more than 5 seconds before applying the filter to an analysis substrate. Doing so would allow for excess liquid to drip off of the containers to prevent unnecessary amounts of liquid to be applied to the analysis substrate, which would improve consistency of analysis of the biological particles. 

Sprenkels teaches a method for taking a plurality of samples to transfer to substrates (abstract; Fig. 2a) comprising an analysis apparatus (Fig. 2a). Sprenkels teaches an analysis substrate (40) arranged on an analysis substrate rack (42). Sprenkels teaches the method may be used for high throughput (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karkouche in view of Zucholl to incorporate the teachings of Sprenkels to provide the analysis substrate on an analysis substrate rack of the analysis apparatus. Doing so would utilize well known structures of analysis devices that would hold a substrate in place during analysis to improve throughput and automation of the apparatus and also prevent the analysis substrate from improperly moving while applying filter membrane to the analysis substrate.

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15, Karkouche in view of Zucholl teach all of the elements of the current invention as stated above. While Zucholl teaches bellows (Fig. 9, element 112), Karkouche in view of Zucholl fail to teach or fairly suggest bellows in which each finger is pierced with a lumen, said lumen opening out via lower and upper openings that are in fluidic communication respectively with the internal volume of a respective container, after formation of the container rack, and with the internal volume of a respective bellows. The prior art fail to teach or fairly suggest alone or in combination the specific bellows in which each finger is pierced with a lumen. Therefore, claim 15 is allowable, with claim 16 allowable because it is dependent on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saunders et al. (CA 2347004 A1, hereinafter “Saunders”) teaches a method for concentrating particular microorganisms of interest by contacting the sample with a matrix to capture the microorganisms (abstract). Saunders teaches a capture devices (Figs. 27c) comprising a container (52), a filter membrane (62, “hydrophilic polypropylene felt material”), a buffer (66, “non-woven filter material”) resting on the filter membrane, and a spring (64 and 68).
Hornes et al. (US 20100326214 A1, hereinafter “Hornes”) teaches an actuating system (abstract; Fig. 12) for actuating pipettes comprising bellows (13) and an actuator (element above element 13; paragraph [0134]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798